TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00009-CV



  Katherine Garcia Lucero, Individually and on Behalf of All Others Similarly Situated,
                                      Appellant

                                                v.

                    National Western Life Insurance Company, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-GN-00-00704, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion requesting that the cause be

remanded to the district court for an agreed dismissal with prejudice, pursuant to a settlement

agreement. See Tex. R. App. P. 42.1(a)(2)(B). We set aside the trial court’s judgment without

regard to the merits and remand the case to the trial court for rendition of judgment in accordance

with the parties’ agreement.



                                             __________________________________________

                                             Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Vacated and Remanded

Filed: March 14, 2008